COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  MICHELIN NORTH AMERICA, INC.
                                                  §
                    Appellant,                                    No. 08-17-00119-CV
                                                  §
  v.                                                                Appeal from the
                                                  §
  BRENDA ISELA LOPEZ DE                                        County Court at Law No. 6
  SANTIAGO, Individually and as                   §
  Representative of the ESTATE OF                               of El Paso County, Texas
  EILEEN ARAMBULA LOPEZ,                          §
  Deceased, and PEDRO ARAMBULA                                   (TC# 2016-DCV1638)
  MERAZ                                           §

                    Appellees.                    §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.